Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
Status of Claims
	Claims 5 and 15 are cancelled.  Claims 2-4 and 6-14 and 16-20 were previously presented.  Claim 1 is currently amended.  Claims 1-4, 6-14 and 16-20 are pending and have been fully considered.  All claims are drawn to a method.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2020 has been entered.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws or modifies the previous Office action’s (OA) (i.e, 05/15/2020) 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Response to Amendment
In their reply dated July 15, 2020, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the May 15th 2020 OA, and/or to clarify the claim language, and/or to advance prosecution.  
  In view of one or more of the claim amendments and the attendant revised scope of the claimed invention, Applicant’s associated arguments and a reconsideration of the claims, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  
Claims 1-4 and 6-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Roettger et al. (US20170128657) in view of Soykan et al. (US20140088442) (each of record) and Collier et al. (US20140158538). 
Regarding claims 1-4, 6-14 and 16-20, Roettger et al. (Roettger) discloses a method, comprising the steps of: 
a) initiating a dialysis session for a patient (Abstract, [0002], [0009], [0019], [0020], where all measurements are completed during dialysis); 
b) monitoring a potassium concentration gradient between blood and a dialysate across a dialyzer using a sensor ([0019], [0023], [0102], [0104], [0107], where it is noted in [0104], that a gradient exists between blood and dialysate and [0107], which mentions “continuous monitoring of the potassium concentration of the patient, and can allow for adjustment of the potassium or ultrafiltration prescription during dialysis in response to changes in patient potassium levels“; the noted concentration gradient must be monitored before adjusting the necessary patient concentration; one must measure or monitor the noted concentration gradient to know that it exists); 
c) adjusting a dialysate potassium concentration during the dialysis session based on the potassium concentration across the dialyzer ([0103], [0104], [0107], [0108], where Roettger adjusts the potassium concentration based on “the difference between the potassium concentration prior to the dialysate reaching the dialyzer and the potassium concentration after the dialysate passes through the dialyzer” and uses this “to calculate the potassium concentration 
Therefore, Roettger discloses the claimed invention, except wherein 
the dialysate potassium concentration is adjusted to result in, or move toward a potassium level of patient serum potassium concentration within 3.5-5.0 mmol/L while maintaining the potassium concentration across the dialyzer within a predetermined range. 
Regarding item (i), Roettger mentions observations where patients showed pre-dialysis potassium level of between 4.3 and 5.4 mmol and a post-dialysis potassium level of between 3.3 and 3.8 mEq/L ([0113], where 1 mmol/L = 1 mEq/L).  This suggests a preferred potassium concentration within the stated range.
Collier discloses systems and methods for managing the potassium concentration of a dialysate fluid during hemodialysis therapy using cation exchange materials that do not release sodium ions (Abstract).  Collier also discloses a method for modifying the potassium concentration of the dialysate, wherein the dialysate contacts a dialyzer and a dialysate regeneration unit, where a waste species enters the dialysate at the dialyzer and is at least  partially removed by a dialysate regeneration unit, and modifying the potassium concentration of a provided input fluid using a potassium management system ([0008]).  Collier notes that normal blood serum potassium ion concentration is from 3.5 to 5.0 mmol/L ([0315]).  In that paragraph, Collier also states that it is desired to have an electrodialysis system that can remove potassium at a rate of 5 millimoles per minute to maintain a constant dialysate potassium concentration, where the potassium ion concentration entering the dialyzer and leaving the dialyzer will therefore remain in the range of about 3.5 to 5.0 mmol/L.

Further, Soykan states, in [0004] and [0133], that normal serum potassium level ranges from 3.5 to 5 mEq/L, wherein a dialysate solution is at a lower concentration to drive the movement of potassium ions from the serum to the dialysate.  Soykan further states: “As dialysis functions to remove potassium ions from the blood serum as a result of a concentration gradient between the patient’s blood serum and the dialysate, additional potassium ions are drawn out from cells into the intracellular fluids to provide for further removal of potassium ions.”  Thus, it is clear that dialysate potassium concentration (DPC) is strongly correlated with patient blood serum potassium concentration (PSPC) such that adjustment of one can affect the other, and that one should normally adjust the latter to a range with 3.5 – 5 mEq/L.
Since patient blood potassium levels is strongly correlated with dialysate potassium levels, at the time of the claimed invention and in view of the cited prior art, such as Collier’s notion of maintaining a constant dialysate potassium concentration or a concentration within the given range, a person of ordinary skill in the art would have found it obvious to adjust the dialysate potassium concentration such that the dialysate potassium concentration across the dialyzer is adjusted to result in, or move toward a potassium level of patient serum potassium concentration within 3.5-5.0 mmol/L while maintaining the potassium concentration across the dialyzer within a predetermined range, based on the potassium concentration across the dialyzer, 
	Additional Disclosures Included: Claim 2: The dialysis session is initiated on a closed loop potassium control system (Collier, [0005], Soykan, [0137], where the dialysis procedure and dialysate circuit implies a closed loop, and where the system controls patient potassium levels); Claim 3: The method further comprises monitoring the patient serum potassium concentration (Soykan, [0003], [0004], [0007], [0039]); Claim 4: The method further comprises monitoring the dialysate potassium concentration (Soykan, [0133], [0135]); Claim 6: The method further comprises the step of monitoring the patient serum potassium concentration prior to initiating the dialysis session, and setting an initial dialysate potassium concentration based on the monitored patient serum potassium concentration (Soykan, [0136], [0269], [0290]); Claim 7: The step of monitoring the patient serum potassium concentration uses an implanted sensor (Soykan, [0119], [0138], [0238]); Claim 8: The sensor is an ECG or an EGM sensor (Soykan, [0134]); Claim 9: The implanted sensor is a potassium sensor (Soykan, [0136]); Claim 10: The step of monitoring a potassium level of the patient is performed by a sensor on any one of a dialysis machine, external medical device, or point of care component (Soykan, [0138]); Claim 11: The step of monitoring the patient serum potassium concentration is performed by any one of an implantable sensor, external sensor, subcutaneous sensor, surface sensor, and combinations thereof (Soykan, [0010], [0119], [0138], [0238]); Claim 12: In the method adjusting the dialysate potassium concentration comprises adjusting a rate of addition of a potassium concentrate to a dialysate (Soykan, [0137], where low-concentration solution or infusate is a potassium concentrate); Claim 13: In the method, monitoring the patient serum potassium concentration and adjusting the dialysate potassium concentration are repeated throughout the Claim 14: The method is performed by a dialysis system (Soykan, [0291], [0311]); Claim 16: The step of adjusting the dialysate potassium concentration comprises adjusting a rate of addition of a potassium concentrate from a potassium source into a dialysate flow path (Soykan, [0039], [0137], [0277]); Claim 17: The dialysate potassium concentration is adjusted to maintain a constant potassium gradient across a dialyzer (Collier, [0315], where the gradient may be kept constant); Claim 18: The method further comprises adjusting a concentration of at least one other solute in a dialysate based on the potassium concentration gradient across the dialyzer (Collier, [0060], [0112], [0125], [0177]; Soykan, [0240], [0242], [0268], where it would have been obvious that one can also monitor and adjust other solutes important in blood serum, such as sodium and calcium levels, based on an already known parameter and effective method); Claim 19: The at least one other solute is either glucose or bicarbonate (Collier, [0060], [0183]; Soykan, [0137], [0240], [0242], where glucose or bicarbonate may be monitored and adjusted); and Claim 20: The method comprises monitoring a dialysate potassium concentration with a potassium sensor in a dialysate flow path downstream of a dialyzer (Soykan, [0279]).
Response to Arguments
	Applicant’s arguments filed 07-15-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections.  Examiner will address below the arguments found to be unpersuasive, with respect to said amended claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant states that the prior art does not teach or suggest the step of "adjusting the dialysate potassium concentration during the dialysis session based on the potassium concentration across the dialyzer."  However, Roettger statement in the latter portion of [0107] appears to directly contradict this assertion.  More specifically, Roettger states “The difference between the potassium concentration prior to the dialysate reaching the dialyzer and the potassium concentration after the dialysate passes through the dialyzer can be used to calculate the potassium concentration of the patient.  This allows continuous monitoring of the potassium concentration of the patient, and can allow for adjustment of the potassium or ultrafiltration prescription during dialysis in response to changes in patient potassium levels.“  Examiner interest the difference in potassium concentration prior to versus after the dialyzer as the same as ‘potassium concentration across the dialyzer.’  Also, the potassium concentration is maintained within a predetermined range.  At this time, Examiner does not believe the Pudil reference is necessary to address claim 1, but includes Soykan for further support.
Regarding Applicant’s claim 17 remarks concerning adjustment of the dialysate potassium concentration to maintain a constant potassium gradient across a dialyzer, since this issue is better addressed with [0315] of Collier, examiner removes the reference to Soykan.  
Regarding claims 18 and 19, Collier refers to other important solutes in the dialysate, which are either monitored or it would have been obvious to monitor and adjust their concentration based on an already known parameter such as the potassium concentration across 
	With respect to the amended claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  As such, it does not appear that the claims are presently in condition for allowance.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/HAYDEN BREWSTER/